E   .A      ORNEY           GENEKAL
                               OF-TEXAS




Honorable   John C. White                    OPINION NO.     W-50
Commissioner
Department of Agriculture                   RE: The legality   of using in
Capitol   Station                               Texas the pre-packaged
Austin,   Texas.                                scale  that records   and
                                                prints  the net weight of
                                                the commodity weighed in
                                                pounds and hundredths     of
                                                pounds, rather    than in
Dear Mr. White:                                 pounds and ounces.

            In your recent    request     for an opinion     of this office,
you Inquire     as to the legality       of using in Texas the pre-packaged
scale   that records    and prints     the net weight of the commodity
weighed In pounds and hundredths            of pounds rather     than in pounds
and ounces.       You further    state     that such a scale     is now in pro-
duction   and you are wondering        if the provisions       of Article   5371,
Vernon's    Civil  Statutes,   and Regulation        (e) (1) of your depart-
ment promulgated     by the Commissioner         under the authority      of House
Bill   29, Acts of the 47th Legislature,           R.S.,  ch. 624, p. 1374,
prevent the legal use of the scale             in Texas.

           Article   5731,    Vernon's   Civil   Statutes,   reads   as follows:

                  "The units or standards         of weight from which
           all the other weights        shall be derived     and ascer-
           tained shall     be the standard of avoirdupois        and
           troy weights     designated      in this chapter,   and avoir-
           dupois pounds shall       bear to the troy pounds the
           ratio   of seven thousand to five         thousand seven
           hundred and sixty      grains,     and the avoirdupois
           pound shall    be divided      into sixteen    equal parts
           called   ounces.      The hundred weight shall       consist
           of one hundred avoirdupois          pounds, and twenty
           hundred weight shall        constitute    a ton.    Tht troy
           ounce shall be one twelfth          of a troy pound.

           Section  C.(l) of House Bill 29, Acts of           the    47th Degis-
lature,   R. S., ch. 624, p. 1374, reads as follows:
                                                                                  .   .
                                                                                          ‘...




Honorable    John C. White,       Page 2 ,       (W-50)


                   “It shall be unlawful        to keep for the pur-
            pose of sale,    offer   or expose for sale,           or sell,
            any commodity in package form unless              (a) the net
            quantity   of contents,      in terms of weight, measure,
            or numerical count, and (b) the name.and place of
            business   of the manufacturer,         packer, or distrl-
            butor shall    be plainly     and conspicuously         marked
            on the outside    of the package.          Provided;       however,
            that under Clause (a) of this Section               reasonable
            variations    or tolerances     shall    be permitted,        and
            exemptions   as to small packages shall be made;
            and that under Clause (b) of this Section                exemp-
            tions as to packages sold on the premises where
            packed shall    be made.       And provided       further,
            that this Section      shall   not be construed         to apply
            to those commodities       in package form, the manner
            of sale of which is specifically           regulated       by
            the provisions    of other Articles         of the Statutes,
            or to bales of cotton;        and that reasonable          rules
            and regulations     for the efficient         enforcement       of
            this Act, not inconsistent          herewith,     and includ-
            ing the reasonable      variations.     or tolerances       and
            the exemptions    prescribed     herein,      shall    be made by
            the Commiss loner. ”

           The Commissioner   has promul ated rules and re ulatlons
under   the provisions   of Section C.(l 7 , and Regulation 7 e) (1)
reads   in part as follows:

                 “A statement   of weight shall  be in terms            of
            the avoirdupois   pound and ounce. ’

           Article  5731 provides    standards   of weight from which
all other weights     shall be derived    and ascertained   but does not
require   all weights   to be stated    in pounds and ounces,   and there-
fore in our opinion     does not prevent    the legal   use of the scale
in Texas.

           Regulation    (e) (l),  as quoted above,   in our opinion,
would not prevent     the legal   use in Texas of such pre-packaged
scale  that records    and <prints the net weight in pounds and hun-
dredth pounds because such regulation        requires   that a statement
of weight shall     be 5 terms -- of the avoirdupois   pound and
                                                              -    ounce.
: Honorable John C. White, Page 3,   (W-50)


                             SUMMARY

               Neither Article 5731 Vernon's Civil
          Statutes, nor Regulation le) (1) promulgated
          by the Commissionerof Agriculture prohibita the
          use in Texas of a pm-packaged scale that records
          the "net weight" of a commodity In pounds and
          hundredths of pounds.
                                 Very truly yours,

                                 WILL WILSON
                                 Attorney General




 LWff-JHM-jl
 APPROVED:
 OPINION COMMITTEE
 Ii.Grady Chandler
         Chairman.